Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 1 of 46




                    Exhibit K
  Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 2 of 46




 UNITED STATES DISTRICT COURT
                                                       18MAG9130
 SOUTHERN DISTRICT OF NEW YORK
   IN THE MATTER OF THE APPLICATION OF THE                                      SEALED
   UNITED STATES OF AMERICA FOR SEARCH                                  AGENT AFFIDAVIT
   WARRANTS FOR INFORMATION AND DATA
   ASSOCIATED WITH THE TWITTER ACCOUNT
   @FREEJASONBOURNE; THE BUFFER ACCOUNT                                   Sl 17 Cr. 548 (PAC)
   WITH THE USER ID 5b8c7b5804c2e71709f92901
  AND ASSOCIATED WITH THE EMAlL ADDRESS
  FREEJASONBOURNE@PROTONMAJL.COM; THE
   GRAVATARPROFILEURL
  HTTPS://EN.GRAVATAR.COM/JOSHSCHULTEl
  (INCLUDING THE WORDPRESS SITES
  JOSHSCHULTE.WORDPRESS.COMAND
  PRESUMPTIONOFSLAVERY.WORDPRESS.COM);
  AND THE EMAIL ACCOUNTS
  JOSHSCHULTEl@GMAIL.COM,
  FREEJASONBOURNE@GMAIL.COM,
  JOHN12GALT21@GMAIL.COM, AND
  JOHNSMITH742965@OUTLOOK.COM; THE
  FACEBOOK ACCOUNT WITH THE USER
  IDENTIFICATIONNUMBER225303401359184;
  STORED AT PREMISES CONTROLLED BY
  TWITTER, INC., BUFFER.INC, AUTOMATTIC
  INC., GOOGLE, INC., MICROSOFT
  CORPORATION, AND FACEBOOK, INC.



STATE OF NEW YORK   )
                    ) ss.
COUNTY OF NEW YORI( )

       JEFF D. DONALDSON, being duly sworn, deposes and states:

I. Introduction

    A. Affiant

       I. I am a Special Agent of the Federal Bureau of Investigation (the ''FBI" or the

"Investigating Agency") assigned to the New York Field Office, and have been employed by the

FBI since 2010. I am currently assigned to a squad responsible for couuterespionage matters and

have worked in the field of couuterintelligence from 2010 to present. In the cpurse of my duties




                                                                                        JAS_021345
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 3 of 46




as a Special Agent, I am responsible for investigating offenses involving espionage and related

violations oflaw, including the unauthorized retention, gathering, transmitting or losing classified

documents or materials; the unauthorized removal and retention of classified documents or

materials; illegally acting in the United States as a foreign agent; other national security offenses;

and the making of false statements. As a result of my involvement in espionage investigations and

investigations involving the unauthorized disclosure or retention of classified information, as well

as my training in counterintelligence operations, I am familiar with the tactics, methods, and

techniques of United States persons who possess, or have possessed a United States Government

security clearance and may choose to harm the United States by misusing their access to classified

information. I am also familiar, though my training and experience, with the use of computers in

criminal activity and the forensic analysis of electronically stored information, including email.

        2. This Affidavit is based upon, among other things, my participation in the investigation,

my examination ofreports and records, and my conversations with other law enforcement agents

and other individuals, as well as my training and experience. Because this Affidavit is being

submitted for the limited purpose of obtaining the requested wanants, it does not include all the

facts that I h.ave learned during the course of this investigation. Where the contents of documents

and the actions, statements, and conversations of others are reported herein, they are reported in

substance and in patt, except where otherwise indicated. In addition, unless otherwise indicated,

statements by others referenced in this Affidavit were not necessarily made to me, but may have

been provided to me by someone else to whom I have spoken or whose report I have read (and

who in turn may have had either direct or indirect knowledge of the statement).




                                                  2
   2018-10-24




                                                                                            JAS_021346
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 4 of 46




    B. The Providers, the Target Accounts, and the Subject Offenses

         3. I make this Affidavit in support of an application for search warrants pursuant to 18

U.S.C. § 2703 for all content and other information associated with the following electronic

accounts:

                 a. The   Twitter   account    @freejasonbourne,     user       identification   number

1035952759252701184 (the "Schulte Twitter Acconnt"), which is stored at premises controlled

by Twitter Inc. ("Twitter"), headquartered at 1355 Market Street, Suite 900, San Francisco,

California 94103;

                 b. The    Buffer    account      with     the     user     identification       number

5b8c7b5804c2e71709f92901            and       associated     with         the        email       address

freejasonbourne@protonmail.com (the "Schulte Buffer Account"), which is stored at premises

controlled by Buffer, Inc. ("Buffer"), headquartered at 44 Tehama Street, San Francisco, California

94105;

                 c. The Gravatar profile URL https://en.gravatar.com/joshschultel (the "Schulte

WordPress Account"), which includes the sites joshschulte.wordpress.com (the "Schulte

WordPress Site-1"), presumptionofslavery.wordpress.com (the "Schulte WordPress Site-2,"),

and presumptionofinnocence.net (the "Schulte WordPress Site-3," and together with the Schulte
                                                                                   1
WordPress Site-1 and the Schulte Word Press Site-2, the "Schulte WordPress Sites"), which

are stored at premises controlled by Automattic Inc. ("Automattic"), headqua1tered at 60 29th

Street #343, San Francisco, California 94110;




1
  Based on my review of the Schulte Word Press Sites, it appears that when a user tries to access
the Schulte Word Press Site-2, the user is redirected to the Schulte WordPress Site-3.

                                                  3
    2018-10-24




                                                                                                 JAS_021347
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 5 of 46




                    d. The email accouuts joshschultel@gmail.com (the "Schulte Gmail Account-

l"),         john12galt21@gmail.com         (the    "Schulte      Gmail     Account-2"),       and

                                                                                Schulte
freejasonbourne@gmail.com (the "Schulte Gmail Account-3," and together with the
                                                                                       are
Gmail Account -I and the Schulte Gmail Account-2, the "Schulte Gmail Accounts"), which
                                                                               1600
maintained at premises controlled by Google, Inc. ("Google"), headquartered at
                                                                                   search
Amphitheatre Parkway, Mountain View, California 94043. The Government executed two
                                                                                  or about
warrants on the Schulte Gmail Account-1 (the "Original Gmail Search Warrants") on
                                                                                       a search
March 14, 2017 and on or about May 17, 2017. In this application, the Government seeks
                                                                                           present;
warrant for the contents of the Schulte Gmail Account-1 from May 18, 2017 through the

                    e. The, email account Johnsmith742965@outlook.com (the "Schulte Outlook
                                                                                        oft"),
Account"), which is maintained at premises controlled by Microsoft Corporation ("Micros

headquartered at 1 Microsoft Way, Redmond, Washington 98052; and

                    f.   The Facebook page with the user identification number 225303401359184 and
                                                                                        d at
which is entitled ''who is JOHN GALT?" (the "Schulte FacebookPage"), which is maintaine
                                                                                               ic,
premises controlled by Facebook, Inc. ("Facebook," and together with Twitter, Buffer, Automatt
                                                                                              a
Microsoft, and Google, the "Providers"), headquartered at 1 Hacker Way, Menlo Park, Californi

94025.

                    g. The Schulte Twitter Account, the Schulte Buffer Account , the Schulte
                                                                                         Page, the
WordPress Account (including the Schulte WordPress Sites), the Schulte Faceboo k

Schulte Outlook Account, and the Schulte Gmail Accounts are collectively referred to
                                                                                           herein as

the "Target Accounts."




                                                    4
       2018-10-24




                                                                                         JAS_021348
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 6 of 46




                                                                                 hs and in
        4. The information to be searched is described in the following paragrap
                                                                               be directed to       each
Attachment A attached separately to each of the four proposed warrants, one to

of the Providers.
                                                                                        ts contain
        5. As detailed below, there is probable cause to believe that the Target Accoun
                                                                                §§ 401 (contempt of
evidence, fruits, and instrnmentalities of violations of violations of18 U.S.C.
                                                                                computer access),
coU1t), 793 (unlawful disclosure ofclassi fied information), 1030 (unauthorized
                                                                        a federal detention
1503 and 1512 (obstruction of justice), 1791 (smuggling contraband into
                                                                                      cies and   attempts
facility), and 2252A (illegal acts related to child pornography), as well as conspira
                                                                          other statutes (the
to violate these provisions and aiding and abetting these offenses, among

"Subjec t Offenses").

    C. Services and Records of the Providers
                                                                                       and
        6. Based on my training and experience, my participation in this investigation
                                                                                 law
others, my review of reports prepared by others, and my conversations with other
                                                                               s:
enforcement agents and others, I have learned the following about the Provider

Information About Twitter

                 a. Twitter offers electronic messaging and online social media services. Twitter
                                                                                       y, a photo of
allows its users to create their own profile pages, which can include a short biograph
                                                                             read 280-character
themselves, and location information. Twitter also permits users to post and
                                                                                    approve. In
messages called "tweets, " and to restrict their "tweets " to individuals whom they
                                                                               subscribers, which
addition, Twitter 's subscribers can send "direct messages," or "DMs" to other
                                                                                    features are
are typically only viewable by the sender or recipient of the direct message. These
                                                                                  his or her
described in more detail below. A subscriber using Twitter' s services can access

account from any computer connected to the Internet.



                                                   5
    2018-10-24




                                                                                             JAS_021349
 Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 7 of 46




                 b. Twitter maintains the following records and information with respect to every

subscriber account:

                       1.    Biographical Information: Twitter allows its users to create personal

profile pages. These pages include a short biography, photographs of the users, and location

informatio n for the user.

                      ii.    Tweets: As discussed above, Twitter's users can use their accounts to

post "tweets" of280 characters or fewer. Each tweet includes a timestamp that displays when

the tweet was posted. Twitter's users can also '.'favorite," "retweet," or reply to tweets of other

users. In addition, when a tweet includes a username, often preceded by"@," Twitter designates

that tweet a "mention" of the identified user. In the "Collllect" tab for each account, Twitter

provides the user with a list of other users who have favorite or retweeted the user's own tweets,

as well.as a list of all tweets that include the user's username (i.e., a list of all mentions and

replies for that username). By enabling the "Tweet With Location" feature, Twitter's users can

also choose to include location data in their tweets.

                      iii.   Photographs/Images: Twitter users can also include photographs or

images in their tweets. Each account is provided a user gallery, which stores photographs or

images that the user has shared on Twitter's network, including photographs or images that were

uploaded from another service.

                      iv.    Link Information: Twitter's users can also include links to a website in

their tweets. By using Twitter's linking service, a longer website link can be converted into a

shortened link, which allows it to fit into the 140-character limit. The linking service measures

how many times a link has been clicked.




                                                   6
    2018-10-24




                                                                                               JAS_021350
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 8 of 46




                     v.    Associat ed Users: A user can also "follow" other users, which means

that the user subscribes to the other users' tweets and site updates. Each user profile page
                                                                                              and a list
includes a list of the people who are following that user (i.e., the user's "followers" list)

of people whom that user follows (i.e., the user's "following" list). Twitter's users can

"unfollow " users whom they previously followed, and they can also adjust the privacy settings
                                                                                                than
for their profile so that their tweets are visible only to the people whom they approve, rather
                                                                                             that
to the public (which is the default setting). A user can also group other users into "lists"
                                                                                           of"Who
display on the right side of the user's home page. Twitter also provides users with a list
                                                                                         g,
to Follow," which includes recommendations of accounts that the user may find interestin

based on the types of accounts that the user is already following and who those people follow.

                     v1.    Direct Messages: A user can also send direct messages, or DMs, to

                                                                                         the
one of his or her followers. These messages are typically visible only to the sender and
                                                                                           the
recipient, and both the sender and the recipient have the power to delete the message from

inboxes of both users.

                    v11.    Subscrib er and Billing Information: Twitter collects and maintains

                                                                                              ·
(typically unverified) identifying information about each subscriber, including, for example,

name, username, address, telephone number, and alternate email addresses. ·Twitter also

maintains records concerning the date on which the account was created, the Internet protocol
                                                                                             (e.g.,
("IP") address of the user at the time of account creation, the cmTent status of the account

active or closed), the length of service, and the types of services used by the subscriber.
                                                                                          and
Additionally, for paying subscribers, Twitter maintains records of the subscriber's means

source ofpaytne nt, including any credit card or bank account number.




                                                   7
    2018-10-24




                                                                                              JAS_021351
 Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 9 of 46




                   viii.    Search Information: Twitter includes a search functfon that enables its

                                                                             other things. A user
users to search all public tweets for keywords, usernames, or subject, among

may save up to 25 past searches.

                     ix.    Third-Party Information: Users can connect their accounts to third-

                                                                            ions access to the
pmty websites and applications, which may grant these websites and applicat

users' public profiles with Twitter.

                      x.    Transactional Information: Twitter also typically retains certain

                                                                                    tion can
transactional information about the use of each account on its system. This informa
                                                                                 to connect to the
include records oflogin (i.e., session) times and durations and the methods used

account (such as logging into the account through Twitter' s website).

                     xi.    Customer Correspondence: Twitter also typically maintains records of

                                                                                   s or complaints
any customer service contacts with or about the subscriber, including any inquirie

concerning the subscriber's account.

                     xii.   Preserv ed Records: Twitter also maintains preserved copies of the

                                                                                  upon receiving a
foregoing categories of records with respect to an account, for at least 90 days,

preserva tion request from the Government pursuant to 18 U.S.C. § 2703(f).

Informa tion About Buffer

                 c. Buffer provides a software application that can be used through an Internet

browser on a computer or a mobile device.

                 d. Buffer's application allows users ofvm·ious social media applications to
                                                                                  media
schedule their posts at vm·ious times. Buffer works with several different social
                                                                                  offered by
applications, including Twitter, Facebook, WordPress (an online blogging platform
                                                                                    by Google, see
Automattic, see infra 'If 6(g)-(k), and Google+ (a social media application offered



                                                  8
    2018-10-24




                                                                                           JAS_021352
 Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 10 of 46




                                                                               but anange for it
 infra~ 6(cc)). For example, using Buffer, a user could draft a Tweet one day,

· not to publicly post on the user's Twitter page until a later date.

                  e. The number of posts that can be scheduled at any given time depends on the

                                                                               plan, a user can ·
 type of plan the user has purchased from Buffer. In the case of Buffer's free
                                                                                ng up to 100 posts
 schedule up to 10 posts at once, while Buffer's "Pro" plan allows for scheduli

 at once.

                  f.   I believe that the information available from Buffer may include, among other

 things:

                         1.    Scheduled Social Media Posts: Messages that were scheduled to be

                                                                                 should be stored
 posted on various social media applications through Buffer's scheduling feature

 on Buffer's servers.

                        ii.    Subscriber and Billing Information: Buffer usually collects and

                                                                                 including, for
 maintains (typically unverified) identifying information about each subscriber,
                                                                                  s. Buffer also
 example, name, username, address, telephone number, and alternate email addresse
                                                                             IP address of the
 maintains records concerning the date on which the account was created, the
                                                                                       or closed), the
 user at the time of account creation, the current status of the account (e.g., active
                                                                                    for paying
 length of service, and the types of services used by the subscriber. Additionally,
                                                                               payment, including
 subscribers, Buffer maintains records of the subscriber's means and source of

 any credit card or bank account number.

                        iii.   Transactional Information: Buffer also typically retains certain

                                                                                     tion can
 transactional information about the use of each account on its system. This informa
                                                                                   to connect to the
 include records of login (i.e., session) times and durations and the methods used

 account (such as logging into the account through Buffer's websites).



                                                     9
     2018-10-24




                                                                                              JAS_021353
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 11 of 46




                      1v.    Cookie Data: Buffer also typically maintains records of"cooki es"

used by Buffer to track information about the user of an account, including, for example,

websites visited.

                       v.    Customer Correspondence: Buffer also typically maintains records of

                                                                                                ts
any customer service contacts with or about the subscriber, including any inquiries or complain

concerning the subscriber's account.

Information About Automatt ic

                 g. Automattic is a web development corporation that owns and operates

Worc!Press.com, a free-access open source online publishing and social networking website

called WordPress.com, which can be accessed at https://www.wordpress.com ("WordPress").

WordPress allows its users to start a blog or build a website. A user can select the free basic

service or pay for upgrades with advanced features such as domain hosting and extra storage.
                                                                                          and
WordPress users can post content to their site, including messages, .Photographs, videos,

links to other websites. Some content may be geotagged. In addition, other users can comment

on a blog entry that is posted on a WordPress site.

                 h. WordPress can be accessed through an Internet browser operating on a

computer or a mobile device.

                 1.   Automattic typically retains the following records with respect to a particular

WordPress account:

                        i.   Subscriber Information: Automattic retains records showing, among

                                                                                      the
other things, the username, email address, name, and telephone number associated with

account.




                                                   10
    2018-10-24




                                                                                            JAS_021354
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 12 of 46




                       11.   Billing Information: Automattic also maintains routine records related

to billing.

                      iii.   Transactional Information: Automatt ic usually retains log data, which

may include the user's IP address, browser type, and operating system.

                      iv.    Site Creation, Posting, and Revision History Iriformation: Automatt ic

                                                                                          informati on
maintain s activity information related to the creation of a site and posting of revising
                                                                                          the IP
on a site. This informati on can include the date aud time at which the site was created,
                                                                                              posts.
address used to create the site or post information to the site, aud posts, including deleted

                       v.    Comment Information: Automattic can also retain informati on about

                                                                                        by the site
conunent s posted about au entry on a WordPre ss site until those comment s are deleted

owner.

                       vi.   Contact Information Associate d with Domain Registration: If a user

                                                                                   user's site
has registered a custom domain on WordPre ss (meaning that the domain name for the

would not reflect that it is a WordPre ss site), Automattic may have records of the contact

informati on for the user. For example, the Schulte WordPress Site-3 appears as.

"presump tionofinn ocence.n et," and thus does not reflect the WordPre ss domain,

"wordpress.com."

                 j.   Wordpre ss also cau provide the content of informati on associate d with a given

                                                                                          l
website or blog. In addition to the documents described above, that may include additiona
                                                                                      as widgets
functionality added to the website or blog by its owner in the form of software known

or plugins. It may also include a website or blog avatar or gravatar. An avatar is a picture
                                                                                         Avatar,
associate d with the owner of the website or blog; a g:ravatar is a Globally Recogniz ed
                                                                                      in that it
from the website Gravatar .com or a plugin on WordPress, which differs from an avatar



                                                   11
    2018-10-24




                                                                                            JAS_021355
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 13 of 46




                                                                                           to a
follows a user from website to website. When a user leaves a comment on a website or posts
                                                                                              next
blog that suppo1ts Gravatar, the user's gi·avatar is pulled from Gravatar servers and appears
                                                                                          by
to the user's comment. The Gravatar.com website attempts to appear in the user's language
                                                                                             .com
detecting the language settings that are configured in the user's browser. From the Gravatar

website, a user can manage all the images and email addresses assigned to a Gravatar.com

profile. Gravatar.com images can be associated with email addresses. When creating a gravatar,
                                                                                         any.
the Gravatar.com service asks to Vfhich registered email the image should be applied, if

                 k. Gravatar.com is another website owned and operated by Automattic and
                                                                                         ss
provides free gravatar profiles. Automattic includes a gravatar profile in every WordPre

account.

Information About Facebook

                 I.   Facebook owns and operates a free-access, social-networking website of the

                                                                                    users to
same name that can be accessed at http://www.fucebook.com. Facebook allows Internet

establish accounts with Facebook, which they can use to share written news, photographs,
                                                                                        public.
videos, and other information with other Facebook users, and sometimes with the general

                 m. Face book asks users to provide basic contact information to Facebook, either
                                                                                           name,
dming the registration process or thereafter. This information may include the user's full

birth date, contact email addresses, physical address (including city, state, and zip code),

telephone numbers, screen names, websites, and other personal identifiers. Facebook also

assigns a user identification number to each account.

                 n. Facebook users can select different levels of privacy for the communications
                                                                                               a
and information associated with their Faceboo k accounts. By adjusting these privacy settings,

Facebook user can make information available only to himself or herself, to paiticular Facebook



                                                  12
    2018-10-24




                                                                                           JAS_021356
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 14 of 46




                                                                                 g people who are
users, to all Facebook users, or to auyone with access to the Internet, includin
                                                                                users c.au adjust,
not Faceboo k users. Facebook accounts also include other account settings that

to control, for example, the types of notifications they receive from Facebook.

                 o. Facebook users may join one or more groups or networks to connect and
                                                                               book user cau
interact with other users who are members of the same group or network. A Face
                                                                                        Request." If
also connect directly with individual Faceboo k users by sending each user a "Friend
                                                                                 become "Friends"
the recipient of a "Friend Request" accepts the request, then the two users will
                                                                         tion about each
for purposes ofFaceb ook and cau exchange communications or view informa
                                                                                 a "Mini-Feed,"
other. Each Facebook user's account includes a list of that user's "Friends" and
                                                                                 , upcoming
which highlights information about the user's "Friends," such as profile changes

events, and birthdays.
                                                                                                  l
                 p. Facebook users can create profiles that include photographs, lists of persona

                                                                                about their
interests, and other information. Facebook users can also post "status" updates
                                                                                other items
whereabouts and actions, as well as links to videos, photographs, articles, and
                                                                               about upcoming
available elsewhere on the Internet. Faceboo k users can also post information
                                                                                  and guest list. A
"events, " such as social occasions, by listing the event's time, location, host,
                                                                                  user and his or
paiticular user's profile page also includes a "Wall," which is a space where the
                                                                                visible to anyone
her "Friend s" can post messages, attachments, and links that will typically be

who cau view the user's profile.

                 q. Facebook has a Photos application, where users can upload an unlimited
                                                                              ability to "tag"
number of albums and photos. Another feature of the Photos application is the
                                                                                 a photo or video,
(i.e., label) other Facebook users in a photo or video. When a user is tagged in
                                                                                   For Faceboo k's
he or she receives a notification of the tag aud a link to see the photo or video.



                                                  13
    2018-10-24




                                                                                            JAS_021357
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 15 of 46




                                                                     user that have     not been
purposes, a user's "Photoprint" includes all photos uploaded by that
                                                                      user tagged in them.
deleted, as well as all photos uploaded by anyone else that have that
                                                                                   other users.
                 r. Face book users can exchange private messages on Facebook with

                                                                     recipient's "Inbox " on
These messages, which are similar to email messages, are sent to the
                                                                      as well as other
Facebook, which also stores copies of messages sent by the recipient,
                                                                      profiles of other users or
information. Facebo ok users can also post comments Ol) the Facebo ok
                                                                     specific posting or item on
on their own profiles; such comments are typically associated with a

the profile.
                                                                                       and it
                 s. Facebook Notes is a blogging feature available to Facebo ok users,
                                                                      or to irnpott their biogs
enables users to write and post notes or personal web logs ("biogs"),

from other services, such as Xanga, LiveJournal, and Blogger.
                                                                                                friends
                 t.   The Facebo ok Gifts feature allows users to send virtual "gifts" to their

                                                                       to purchase, and a
that appear as icons on the recipient's profile page. Gifts cost money
                                                                       also send each other
personalized message can be attached to each gift. Facebo ok users can
                                                                             t that he or she has been
"pokes ," which are free and simply result in a notification to the recipien

"poked " by the sender.
                                                                                         free
                 u. Facebo ok also has a Marketplace feature, which allows users to post

                                                                         items on the Marketplace.
classified ads. Users can post items for sale, ,housing, jobs, and other
                                                                                           s its
                 v. In addition to the applications described above, Facebook also provide
                                                                     platform. When a
users with access to thousands of other applications on the Facebook
                                                                           that user's access or
Face book user accesses or uses one of these applications, an update about

use of that application may appear on the user's profile page.




                                                    14
    2018-10-24




                                                                                              JAS_021358
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 16 of 46




                 w. Facebook uses the term "Neoprint" to describe an expanded view of a given

                                                                                tion from the
user profile. The "Neoprint" for a given user can include the following informa
                                                                                    links to
user's profile: profile contact information; Mini-Feed information; status updates;
                                                                                    including the
videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
                                                                             the user is a
friends' Faceboo k user identification numbers; groups and networks of which
                                                                             and past event
member, including the groups' Faceboo k group identification numbers; futµre
                                                                                tion about the
postings; rejected "Friend" requests; comments; gifts; pokes; tags; and informa

user's access and use ofFaceb ook applications.

                 x. Facebook also retains IP logs for a given user ID or IP address. These logs

                                                                             on Facebook,
may contain information about the actions taken by the user ID or IP address
                                                                                 and the user ID
including information about the type of action, the date and time of the action,
                                                                                  k profile, that
and IP address associated with the action. For example, if a nser views a Faceboo
                                                                                 show when and
user's IP log wonld reflect the fact that the user viewed the profile, and would

from what IP address the user did so.

                 y. Social networking providers like Facebook typically retain additional

                                                                              of service
information abont their users' accounts, such as information about the length
                                                                               any payments
(including start date), the types of service used, and the means and source of
                                                                               . In some cases,
associated with the service (including any credit card or bank account number)
                                                                                  to their account,
Faceboo k users may communicate directly with Faceboo k about issues relating
                                                                               Social networking
such as technical problems, billing inquiries, or complaints from other users.
                                                                             including records
providers like Facebook typically retain records about such conununications,
                                                                                      of any
of contacts between the user and the provide r's suppo1t services, as well as records

actions taken by the provider or user as a result of the communications.



                                                  15
    2018-10-24




                                                                                            JAS_021359
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 17 of 46




                  z. Facebook typically maintains preserved copies of the foregoing categories of

records with respect to an account, for at least 90 days, upon receiving a preservation request

from the Government pursuant to Section 27O3(f).

Information About Microsoft and Google

                  aa. Microsoft and Google (together the "Email Providers") offer email services to

                                                                                            under,
the public. In particular, Microsoft allows users to subscribers to maintain email accounts
                                                                                               email
among others, the domain name "outlook .com" while Google allows subscribers to maintain
                                                                                      services
accounts under the domain name "gmail.co m." A subscriber using the Email Provider s'

can access his or her email account from any computer connected to the Internet.

                  bb. In addition, Google offers an online social media service. Specifically, Google
                                                                                        a user
allows subscribers to maintain "Google+ " accounts. Through his or her Google+ account,
                                                                                        about the
can create a profile page, which contains (generally unverified) background information
                                                                                    through
user. Among other services, a Google+ user can upload content to his or her account
                                                                                          contacts
posting. In addition, Google+ allows subscribers to create "circles," which are groups of
                                                                                  content to
that the subscriber creates and organizes. The subscriber can disseminate private

pa1ticular circles.

                  cc. The information available from the Email Providers may include the fo Hawing:

                        i.   Email Contents: In general, any email (which can include attachments

                                                                                          in draft
such as documents, images, and videos) sent to or from a subscribe r's account, or stored
                                                                                        subscriber
form in the account, is maintained on the Email Providers' servers unless and unt/1 the
                                                                                                    s'
deletes the email. If the subscriber does not delete the email, it can remain on the Email Provider
                                                                                        available
computers indefinitely. Even if the subscriber deletes the email, it may continue to be

on the Email Providers' servers for a ce1tain period of time.



                                                   16
   . 2018-10-24



                                                                                            JAS_021360
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 18 of 46




                      ii.   Address Book: The Email Providers also allow subscribers to maiutaiu

                                                                                information of
the equivalent of an address book, comprising email addresses and other contact

other email users.

                     iii.   Subscriber and Billing Information: The Email Providers collect and

                                                                            er, iucludiug, for
maiutaiu (typically unverified) identifying iuformation about each subscrib
                                                                                 s. The Email
example, name, username, address, telephone number, and alternate email addresse
                                                                             created, the IP
Providers also maintain records concerniug the date on which the account was
                                                                                       (e.g., active or
address of the user at the time of account creation, the current status of the account
                                                                                  Additionally, for
closed), the length of service, and the types of services used by the subscriber.
                                                                                    and source of
payiug subscribers, the Email Providers rnaintaiu records of the subscriber's means

payment, including any credit card or bank account nuinber.

                     iv.    Transactional Information: The Email Providers also typically retain

                                                                               This information
certain transactional iuformation about the use of each account on its system.
                                                                                used to com1ect to
can iuclude records oflogin (i.e., session) times and durations and the methods
                                                                                   s).
the account (such as logging iuto the account through the Email Providers' website

                       v.   Search History: The Email Providers also typically record searches

done by a user of an account through their search engines.

                     vi.    Cookie Data: The Email Providers also typically maintaiu records of

                                                                                    g, for example,
"cookies" that they use to track information about the user of an account, includin

websites visited.

                     vii.   Customer Correspondence: The Email Providers also typically maintain

                                                                                g any inquiries or
records of any customer service contacts with or about the subscriber, includiu

complaints concerning the subscriber's account.



                                                  17
    2018-10-24




                                                                                             JAS_021361
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 19 of 46




                   viii.   Google Drive Content: Google provides users with a certain amount of

                                                                               Drive" (users can
free "cloud" storage, currently 15 gigabytes, through a service called "Google
                                                                               purchase enhanced
purchase a storage plan through Google to store additional content). Users can
                                                                                 to store email,
storage capacity fur an additional monthly fee. Users can use their Google Drive

attachments, videos, photographs, documents, and other content "in the cloud,"
                                                                                 i e., online. A user

                                                                                    through any
can access content stored on Google Drive by logging into his or her Google account
                                                                                    files stored on
computer or other electronic device connected to the Internet. Users can also sharn

Google Drive with others, allowing them to view, comment, and/or edit the files.

                     ix.   Google Docs: Google provides users with the ability to write, edit, and

                                                                                    "Google Docs."
collaborate on various documents with other Google users through a service called
                                                                              saved to the user's
Users can use Google Docs to create online documents that can be stored on or

Google Drive.

                      x.   Google Photos: Google provides users with a certain amount of free

                                                                                  users to manually
storage for photographs, through a service called Google Photos, which allows
                                                                              videos taken by
store photographs and videos, and which automatically uploads photographs and
                                                                                  s information
registered mobile devices. Google also retains the metada ta-or data that provide
                                                                                 creator, the means
about the data in question, such as the time and date of creation, the author or
                                                                           videos uploaded to
of its creation, the purpose of the data, among other data-fo r photos and
                                                                         as exchangeable
Google, including to Google Photos. This metadata includes what is known
                                                                                 where a photo or
image file format (or "Exif') data, and can include GPS location information for

video was taken.

                     xi.   Google Calendar: Google provides users with an online calendar, in

                                                                              across registered
which they can add appointments, events, and reminders, that is syncln·onized



                                                18
    2018-10-24




                                                                                           JAS_021362
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 20 of 46




                                                                                allowing the
computers and mobile devices. Users can share their calendars with other users,

maintenance of joint calendars.

                   xii.   Google Chats and Google Hangouts Content: Google allows
                                                                                   Google users,
subscribers to engage in "chat" sessions in an instant-messaging format with other
                                                                                 y, Google allows
the transcripts of which are generally stored in a user's email content. Similarl
                                                                                     of   additional
users to engage in enhanced chat sessions, called Hangouts, which permit the sharing
                                                                                   separately from
content such as videos, sounds, and images. In general, Hangouts content is stored

a user's email and chat content.

                  xiii.   Location History Data: Google maintains recent location data, collected
                                                                                 (or "apps") or
periodically, from mobile devices that are logged into or have used applications
                                                                               d from GPS, WiFi
services provided by Google. For example, Google collects information collecte
                                                                                . Google apps and
networks, cell site locations, and mobile networks to estimate a user's location
                                                                                store and use a
services also allow for location reporting, which allows Google to periodically

device's most recent location data in connection with a Google account.

                   xiv.    Google Payments: Google allows for the storage of payment
                                                                              accounts, and
information associated with a Google account, including credit cards and bank
                                                                                   for the payment
contains information about all transactions made with.a Google account, allowing
                                                                             other features.
for goods (such as those purchased through Google Shopping) and bills, among

                    xv.    Google+: Google hosts an Internet-based social network. Among other
                                                                                        hips (rather
things, users can post photos and status updates and group different types of relations
                                                                              PlusOne, in which
than simply "friends") into Circles. In addition, Google has a service called
                                                                         , based in pa1t on
Google recommends links and posts that may be of interest to the account
                                                                                        information
accounts in the user's Circle having previously clicked "+ 1" next to the post. PlusOne



                                                 19
    2018-10-24




                                                                                           JAS_021363
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 21 of 46




                                                                         on activity by other
therefor e provides information about the user of a given account, based

individu als the user has entered in the user's Circle.

                    xvi.    Google Voice: Google provide s a telephon e service that provides call

forward ing and voicema il services, voice and text messagi ng.

                   xvn.     Preserv ed Records: The Email Provide rs also maintain preserve d copies

                                                                           least 90 days, upon
of the foregoin g categories of records with respect to an account, for at
                                                                             2703(f).
receivin g a preserva tion request from the Govenn nent pursuan t to Section

    D. Jurisdiction and Authority to Issue the Warrant
                                                                                   may require a
        7. Pursuan t to Section 2703(a) , (b)(l)(A ) & (c)(l)(A ), the Governm ent

                                                                                  such as Google,
provide r of an electronic commun ications service or a remote computing service,
                                                                             tion pertaini ng to a
to disclose all stored content and all non-con tent records or other informa
                                                                              the Federal Rules of
subscrib er, by obtaining a wan-ant issued using the procedu res described in

Crimina l Procedu re.
                                                                                    of the United
        8. A search wan-ant under Section 2703 may be issued by "any district court

                                                                                over the offense being
States (includi ng a magistrate judge of such a court)" that "has jurisdict ion

investig ated." 18 U.S.C. § 2711(3)(A)(i).
                                                                                  search     warrant ,
        9. When the Governm ent obtains records under Section 2703 pursuan t to a

                                                                          e of the warrant. Id
the Goverrunent is not required to notify the subscrib er of the existenc
                                                                               an order precludi ng
§ 2703(a) , (b)(l)(A ), (c)(2) & (3). Additionally, the Governm ent may obtain
                                                                                , for such period as
the Provide r from notifying the subscribe!" or any other person of the warrant
                                                                                tion will seriousl y
the Comt deems appropriate, where there is reason to believe that such notifica

jeopard ize an investigation. Id. § 2705(b).




                                                   20
    2018-10-24




                                                                                            JAS_021364
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 22 of 46




II. Facts Establishing Probable Cause

     A. Overview
                                                                            the Government seeks a
        10. As described in ftuther detail below, through this application,
                                                           to be the facilities through which
warrant related to the Target Accounts because they appear
                                                                ence Agency ("CIA") charged
Joshua Adam Schult e--a former employee of the Central Intellig
                                                             ation and possession of child
with, among other things, dissemination of classified inform
                                                                  war" against the United States
porno graph y-has conducted or intends to conduct an "information
                                                                     classified information and other
from the Metropolitan Correctional Center ("MCC") by disclosing
                                                           by publishing false exculpatory
sensitive information protected by a protective order, and
                                                                     e has been charged.
information in an effort to defend against the crimes of which Schult
                                                                       MCC pursuant to a search
         11. On October 3, 2018, law enforcement officers searched the
                                                                WaiTant"). The MCC Search
warrant signed by the Court on October 2, 2018 (the "MCC Search
                                                                    as Exhibit A and are incorporated
Warrant and underlying affidavit are attached to this application
                                                             During that search, the officers
by reference, including the defmed terms identified therein.
                                                                ents"), which showed that
reviewed documents from Schulte's cell (the "Schulte Cell Docum
                                                                ted information to, among others,
Schulte intended to engage in a systematic disclosure of protec
                                                                 h the review     of the Schulte Cell
the media. 2 The Target Accou nts-w hich were identified tlll'Oug
                                                              h three encrypted email accounts
Documents, as well as emails Schulte sent and received throug
                                                          Account-3," and together the
("Encrypted Account-I," "Encrypted Account-2," "Encrypted
                                                                      Schulte appears to intend to use
"Encrypted Accou nts")- are social media and email accounts that

 (or has used) to fucilitate his disclosure efforts.



                                                                 pursuant to a procedure set forth
 2
   The Schulte Cell Documents were first reviewed by a wall team
 in another search warrant executed on October 3, 2018.

                                                       21
     2018-10-24




                                                                                            JAS_021365
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 23 of 46




                                                                    le cause to believe that the
       12. Thus, as described in more detail below, there is probab

                                                         es, including, among other things,
Targe t Accou nts contain evidence of the Subject Offens
                                                              (including the press) of classified
evidence of Schulte's unlawful dissemination to third parties
                                                                   ce ofSch ulte's public disclosure
information and material subject to a protective order, and eviden
                                                                     where it could be accessed by
of such protected information on publicly available Interne t pages,

anyone.

    B. Schult e's "Infor mation War"
                                                                       s executed the MCC Search
          13. On October 3, 2018, I and other law enforc ement officer
                                                            Schulte Cell Docum ents, among
Warrant. Prior to the search, MCC officials had removed the
                                                                official office at the MCC.
other things, from Schult e's former cell and stored them in an
                                                                              investigation and others,
          14. Based on my training and experience, my paiticipation in this

                                                       others, and my review of record s
my conversations with other law enforcement agents and
                                                              e Cell Docum ents, I have learned,
provid ed in response to grand jury subpoenas a11d the Schult

among other things, the following:
                                                                             documents that
                 a. The Schulte Cell Docum ents contain, among other things,
                                                                   ng:
Schulte appeared to be preparing for public dissemination, includi
                                                                                           e wrote
                         i. Various versions of "articl es" or "chapters," in which Schult

                                                                 prosec ution agains   t him. The FBI
about his experience in prison and his views with respect to the
                                                              s") throug h other sources as well,
found versions of IO of these articles (the "Schu lte Article
                                                            e gave the Aiticle s for purposes of
 including from members of Schult e's family to whom Schult
                                                             that have been recovered (including
 dissemination. Some of the versions of the Schulte Articles
                                                                       classified information.
 versions Schulte sent to his cousin for public dissemination) contain
                                                                                         ofenga    ging
                         ii. Drafts ofa "press release" in which Schulte accused the FBI

                                                                   Release").
 in terrori sm and declared his candidacy for Congress (the "Press

                                                  22
    2018-10-24




                                                                                             JAS_021366
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 24 of 46




                                                                                         aks.org
                     iii. A document that appears to be an a1ticle for release by WikiLe

                                                                   have provided      the discovery
("WikiLeaks"), in which a purported FBI "whistleblower" claimed to
                                                                         pornography    on Schulte 's
in this case to WikiLeaks and that the FBI had planted evidence of child

compu ter to frame him (the "Fake FBI Document").
                                                                                        been
                      iv. Drafts of a tweet (the "Fake CIA Tweet" ) that appear to have

                                                                 be a former CIA collea gue-
drafted around August 30, 2018, in which Schult e-prete nding to
                               3


                                                                   referre d to by full name and
claimed that two other former CIA colleagues, both of whom Schulte
                                                                    up" Schulte and used him as
one of whom he described as the "Peter Strzok of the CIA," had "set
                                                                    disclosures of CIA material
a "scapeg oat" for "Vault 7," which is the name of WikiLeaks serial
                                                                  some of the current charges
that began on or about March 7, 2017 and which forms the basis of
                                                                 ents appears the text "Just to
against Schulte. On the following page of the Schulte Cell Docum
                                                                   discussed the CIA's alleged
authenticate me fast" followed by other apparent draft tweets that
                                                                                                       4
                                                                           Authentication Tweets ").
activities and methods, some of which appear to be classified (the "Fake
                                                                                                  .
          .
                                                                               Tweet before the Falce
I believe that Schulte planne d to potentially publish the Fake Authentication
                                                                        with the CIA and knowle dge
CIA Tweet in an effort to purportedly verify the author' s employment

of the information in the Fake CIA Tweet.
                                                                                           te-
                       v. Drafts of Facebo ok posts (the "Face book Posts") in which Schul

                                                                       y banned and burned " his
posing as one or more of his friends -claim ed that the FBI had "openl
                                                                    's Facebo ok page would be
writings, and that, as a result of this alleged harassment, Schulte




                                                                             t dates.
3
  Not all of the entries in the Schulte Cell Docum ents have readily apparen
                                                                                tication Tweets were
4
  It is unclear from the Schulte Cell Docum ents whether the Fake Authen
                                                Tweet  or separat e tweets that  were to be publish ed
meant to be a single tweet with the Fake CIA
along with the Fake CIA Tweet.

                                                 23
    2018-10-24




                                                                                           JAS_021367
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 25 of 46




                                                                        to relieve "pressure" on his
manage d by his friends going forward, rather than his family, in order

family.
                                                                                  g to send
                 b. The Schulte Cell Documents also show that Schulte was plannin

                                                                       parties, including by using
discovery in this case and potentially classified information to third
                                                                    e, Schulte wrote:
encrypted email accounts and some of the Target Accounts For exampl

                      1.    "If govt doesn't pay me $50 billion in restitution & prosecute the
                                                                       visit every country in the
criminals who lied to the judge and presented this BS case then I will
                                                                    States Govermnent]. I will
world and bear witness to the treachery ... that is the USG [United
                                                                    occupation around the world
look to breakup diplomatic relationships, close embassies, and U.S.
                                                                          one of their own, how do
& finally reverse U.S. jingoism. If this one the way the U.S. govt treats

you think they treat allies?"

                      ii.   "I NEED my discovery to be released to the public. I NEED my articles

to be updated."

                     iii.   "Mayb e get discovery leaked and articles update d then give all my stuff

to [defense counsel] and leave for VA."

                     iv.    "Unabl e to copy over discovery to DVD. Went to law library, used

                                                                     MY laptop unable to read
laptop of Cheeno + Sardy; Laptop unable to write to DVD, drive, etc.
                                                                      could write to it, can't read
DVD. So, laptop that can read the DVD can't write to it & laptop that
                                                                    is discussing his inability to
from it. Connect to wifi hotspot? VM?" I believe that here, Schulte
                                                                  lity of transferring that
use an MCC laptop to copy his discovery to a DVD, and the possibi
                                                                          a wireless network.
discovery instead by connecting one of the laptops to the Intemet through

                      v.    A notation that appears to indicate that Schulte intended to post the Fake

 CIA Tweet on the Schulte Twitter Account.



                                                  24
    2018-10-24




                                                                                            JAS_021368
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 26 of 46




                    vi.    ·what appears to be a "to-do" list dated September 12, 2018, in which

                                                                               on September
Schulte wrote that on September 17 and 18, he would "DL Disc. UL WL," and.that
                                                                                WL" means that
19, 20, and 21, he would "schedule tweets[.]" I believe that here, "DL Disc. UL
                                                                                and upload that
Schulte planned to download his discovery (''DL Disc.") from the Schulte Laptop

discovery to WikiLeaks ("UL WL").         As noted above, in another place in the Schulte Cell

                                                                        by a supposed FBI
Documents, Schulte drafted the Fake FBI Document, a purp01ted statement
                                                                           that the FBI had
"whistleblower" who provided Schulte 's discovery to WikiLeaks and claimed

planted evidence of child pornography on .Schulte's computer. See supra ,r
                                                                           14(a)(iii). I further

                                                                               including the Fake
believe that "schedule tweets" means that Schulte intended to schedule tweets,
                                                                        would allow him to
CIA Tweet, using the Schulte Buffer Account, which, as described above,

time the disclosure of the tweets through the Schulte Twitter Account, see supra
                                                                                 ,r 6(c)-(f).

                   vii.     "I thought I convinced him [Schulte's father] to setup a protonm ail

                                                                                   Schulte Atticles.
email acct for me to upload the articles," which is potentially a reference to the

                   viii.    "Create new protonmail: presumedguilty@protonmail.com ... migrate

wordpress to protonmail."

                     ix.    "The way. is clear. I will set up a wordpress of[the Schulte WordPress

                                                                         my information
Site-1] and presumptionofinnocense.wordpress.com From here, I will stage
                                                                             5
war: .. The presumption of innocence blog will contain my 10 articles .... "

                     x.     "Yesterday I sta1ted cleansing the phone & in the process setup a new

                                                                                     wrote that he
protonmail which I transferred the wordpress too [sic]." I believe that when Schulte




                                                                            ce blog" appear to
5
 "Presumptionofinnocence.wordpress.com" and the "presumption of innocen
                                           which at the website "presum ptionofm nocence.net."
be references to Schulte WordPress Site-3,

                                                 25
    2018-10-24




                                                                                           JAS_021369
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 27 of 46




                                                                             data and/or enc1'ypt one
had "started cleansing the phone," he was referring to his efforts to delete
                                                                        detail below.
of the Contraband Cellphones that he used at the MCC, discussed in more

                    xi.    "Facebook I will rename, simply 'Who is John Galt?' or 'Who is Josh

                                                                             them.   The presumption
Schulte?' From FB, I will post links to the mticles and the biogs as I write
                                                                      presumption of innocence.
of innocence blog will only contain my 10 mticles 1-10, ending on the
                                                                       my blog, I will write about
I will post each of them on the FB & delete the previous mticles. From
                                                                      to publish his articles,
my time, etc." Here, I believe that Schulte was referencing his plans

including the Schulte Articles, on the Schulte Facebook Page.

                    xii.   In an ent1y that appem·s to be dated September 11, 2018, Schulte
                                                                           is a reference to the
appem·ed to indicate that he planned to "update Facebook" (which I believe
                                                             aiticles," and "chang[ing]
Schulte Facebook Page) by "chang[ing] password," "delet[ing]
                                                                              g of the Schulte Facebook
name[.]" The entry also seemed to indicate that--------as part of his updatin
                                                                   Posts, in which he falsely
Page---Schulte also intended to upload to the account the Facebook

claimed that the FBI was "burn[ing]" his writings, see supra ,r 14(a)(v
                                                                       ).

                   xiii.   An entry, which appem·s to be dated September 17, 2018, in which

                                                                            d the pw. We'll see what
Schulte wrote, "I posted the FB thing ... on the John Galt page & change
                                                                     stnff." I believe that here,
happens! Maybe a little interest? In a week I'm going to dump all my
                                                                    in the manner described in
Schulte is confirming that he had updated the Schulte Facebook Page
                                                                                I'm working through
Paragr aph[] of this_ affidavit. Schulte also wrote in this entry, "My articles
                                                                      Ideally for release pn the
with Joel. He edited articles 1&2; Hopefully I can perfect them soon.
                                                                                               y
25th but maybe not?"       Here, I believe that Schulte is indicating that he hopes to publicl

                                                                    on September 25, 2018,
disseminate his articles (potentially on the Schulte Facebook Page)

 Schulte's birthday this year.



                                                  26
     2018-10-24




                                                                                             JAS_021370
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 28 of 46




    C. Schulte's Transfer of Data Out oftheM CC
                                                                                  source (the
        15. As described in more detail in the MCC Search Warrant, a confidential
                                                                             things, Schulte and
"CS") 6 has described to the FBI, in substance and in part, how, among other
                                                                   (the "Contraband
another inmate, Omar Amanat, used cellphones smuggled into the MCC
                                                                            MCC and to help
Cellphones") to, among other things, communicate with people outside of the
                                                                                  ing. 7 See Ex.
prepare a "report" for Amanat to submit in connection with his sentencing proceed
                                                                                  been able to take
A at pp. 9-18. The CS further rep01ted, in substance and in pait, that the CS had

screenshots of the Contraband Cellphones.
                                                                                       I know that
        16. Based on my training, experience, and pa1ticipation in this investigation,
                                                                                 recorded. Thus,
inmate phone calls and emails at federal detention facilities, like the MCC, are
                                                                           MCC, such as the
inmates at times attempt to smuggle contraband electronic devices into the
                                                                             prison. In addition,
Contraband Cellphones, in order to cove1tly communicate with others while in
                                                                                    can connect
many cellphones can also be used as a Wi Fi hotspot, which means that other devices
                                                                                     will use such
to the Internet through a network created by the cellphone. I also know that inmates

electronic devices to access email and social media accounts, like the Target
                                                                              Accounts, that will

                                                                             result, the fact that
allow them to communicate discreetly, including about criminal conduct. As a
                                                                  send or receive
an email account is located on a Contraband Cellphone and used to




                                                                                     ting in the hope
6
  The CS is facing immigration and narcotics trafficking charges, a11d is coopera
                                                                                       , and potential
of receiving a cooperation agreement with the Government, a more lenient sentence
                                                                                Wai-rant , information
immigration benefits. As described in this affidavit and in the MCC Search
                                                                                       a  seizure of at
provided by the CS has been at least partly corroborated by, among other things,
least one contraband cellphone and documentary evidence, including emails.
                                                                                     deal with emails
7
  As described in more detail in the MCC Search Warrant, the "report" appears to
                                      introduc e into evidence during his trial before the Honorable
that Amanat fabricated and sought to
Paul G. Gardephe.

                                                  27
    2018-10-24




                                                                                            JAS_021371
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 29 of 46




                                                         t likely contains commm1ications
communications, on its own, demonstrates that the accoun

evidencing crinles, including the Subject Offenses.
                                                                     in this investigation, my
           17. Based on my training and experience, my participation
                                                            and my review of, among other
conversations with other law enforcement agents and others,
                                                             the Contraband Cellphones by the
things, the Schulte Cell Documents, the screenshots taken of
                                                                e Gmail Account-1 that were
CS, responses to grand jury subpoenas, and emails in the Schult
                                                                 nts and emails in the Encrypted
produc ed to the FBI pursuant to the Original Gmail Search Warra
                                                            have learned, among other things,
Acconnts that were reviewed pursuant to a search warrant, I

that:
                                                                                 Cellphones (the
                     a. The CS took several screenshots of one of the Contraband

                                                                   nications with a contac t identified
"Aman at Contraband Cellphone") engaging in electronic commu
                                                             is linked    to a telephone number (the
as "J." As discussed below, I believe the contact "J"-w hich
                                                         e's hometown of Lubbock, Texas,
"806 Number") with an-806 area code (which covers Schult

among other place )-is Schult e's Contraband Cellphone.
                                                                                  ning wodc by "J,"
                     b. These screenshots appear to capture a conversation concer

whom I believe to be Schulte, on a "report," including:




                                                    28
        2018-10-24




                                                                                            JAS_021372
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 30 of 46




                 Btw l can't access the report.
                 Did you freeze it?
                 SUN804PM                    {Q


         +1806777 4841
         No




                 c.   In these screenshots, I believe that Schulte ("J," texting in the gray bubbles) is
                                                                      could edit the "report" that
instructing Amanat (texting in the blue bubbles) on how a third party
                                                                     provided by Google.
was shared with them through Google Docs, a document-sharing service
                                                                                      the first page
                 d. One of the screenshots taken by the CS depicts what appears to be
                                                                       ), which was apparently
of a purported "expert" report in Schulte's name (the "Schulte Repoli"

prepared in connection with Amana t's case:




                                                    29
    2018-10-24




                                                                                              JAS_021373
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 31 of 46




                                  ~i~~.: :~=a~ ~:t:=l ~;;t~r ~i~
                                (PGG) for Omar Amana t 1/29/20 18
                                       By: Joshua Schult e


                                                I: Introd uction
                                I run the founder and CEO of my own consultin g
                                firm. I was contacted and hired directly by Omar
                                Amanat to provide an expert report in the matter of
                                United States v. Kaleil Isaza Tuzrnan,. et al. 15 Cr.
                                15 (PGG). I was retained post-verd ict on 1/1_9/18
                                due to concerns of unusual and suspici9u s b_cha".jOr,
                                on b~h_alfof the FBI. Particularly; fu,c cxpe.tt
                                t~Stimony of Joel DcCapl}a .




                                                                                      ts contain a
                 e. Both the Schulte Cell Docum ents and one of the Encryp ted Accouu

                                                                 Repo1t. In this draft, Schulte
handwr itten docume nt that appears to be a draft of the Schulte
                                                                       employ ment. Schulte opined
claimed to be an expe1t in a numbe r of topics on the basis of his CIA
                                                                             about emails that Arnana t
that an FBI expert witness called at Amana t' s trial had testifie d falsely

                                                                     in the MCC Search Warran t,
had sought to introduce into evidenc e. As describ ed in more detail
                                                                     t had fabrica ted those emails.
during that trial, the Goverm nent introdu ced evidenc e that Arnana

See Ex. A at p. 9.
                                                                                         ed above,
                 f.   The 806 Numbe r is a Google Voice number , which means, as describ

                                                                         for the 806 Numbe r indicat es
that it is linked to a specific Gmail accoun t. Subscri ber informa tion

that it is associa ted with the Schulte Gmail Account-1.




                                                         30
    2018-10-24



                                                                                            JAS_021374
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 32 of 46




                                                                                              t
                 g. Based on my review of the contents of the Schulte Gmail Account-1 pursuan
                                                                                ications with a
to the Original Gmail Search Wan-ants, I know that Google often captures commun
                                                                           a search warrant.
Google Voice number in the Gmail account, and produces them in response to
                                                                          public the CIA
For example, on or about March 7, 2017, the day that WikiLeaks first made
                                                                         Schulte and others
information, the Schulte Gmail Account-1 contained several texts between

concerning the leak.
                                                                                  (the
                 h. The Schulte Cell Documents also include handwritten documents
                                                                           or other electronic
"Location Documents") describing potential hidden locations on hard drives
                                                                               One of the ways to
storage devices in which a user can secretly store data ("Covert Partitions").
                                                                                         Slack space
identify Covert Partitions is to identify slack space on a hard drive or storage device.
                                                                            appear to identify
is the nnused space between paititions on the drive. The Location Documents
                                                                                   drive or storage
the sectors where slack space is available, i.e., the Covert Partitions, on a hard
                                               8
device using the Windows operating system.

                 i.   Schulte also used Encrypted Account-I to commnnicate with another email
                                                                          September 2018,
acconnt (the "iCloud Account"). During one such commnnication in or about
                                                                          spycific electronic
Schulte requested that the individual using the iCloud Acconnt purchase a
                                                                                   ic data storage
device (the "Device"). The Device is capable of transfen-ing data from an electron
                                                                              on my review of
location, such as a computer hard drive, to a cellphone, or vice versa. Based
                                                                                        among other
records obtained concerning the suspected user of the iC!oud Acconnt, I have learned,
                                                                                 of equipment with
things, that the user of the iCloud Acconnt arranged for the purchase of a piece

capabilities similar to those of the Device.


                                                                                          two laptops
8
 On or about October 16, 2018, the Govermnent obtained a search warrant to seai·ch
                                   n to determin e if, among other things, he had created  or used any
used by Schulte since his detentio
Covert Partitions to store data. That review is ongoing.

                                                   31
    2018-10-24




                                                                                            JAS_021375
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 33 of 46




                                                                                      one of the
                 j.   On or about Octobe r 5, 2018, MCC officials recover ed at least

                                                                    ed an "SD card," which is
Contra band Cellphones. The recover ed Contraband Cellphone contain
                                                                       to another. For example, an
a device that is capable of.stori ng data for transfer from one device
                                                                     ry laptops   housed at the MCC)
SD card can be used to transfer data from a laptop (like the discove

to a cellpho ne (like the Contra band Cellphones).
                                                                                   sent a reporte r
                 k. Using Encryp ted Accoun t-I, Schulte also, among other things,

                                                                          designa ted pursuan t to the
("Repo rter-I") search warran t affidavits (the "Protec ted Affidav its")
                                                                       "Protec tive Order")),9 and at
protect ive order in this case (see 17 Cr. 548 (PAC), Dkt. No. 11 (the

least one docume nt containing classifi ed information.
                                                                     of Them
    D. Sclmlte Creates the Target Accounts and Tries to Hide His Use
                                                                                    ation and others,
        18. Based on my training and experience, my paiticip ation in this investig
                                                                     my review of, among other
my convers ations with other law enforce ment agents and others, and
                                                                  10
                                                                     I have learned, among other
things, subscri ber informa tion for most of the Target Accounts,

things, the following:
                                                                               5, 2006, and is
                  a. The Schulte Gmail Account-I was created on or about April

subscri bed in the name "Josh Schulte ."
                                                                               15, 2018, and is
                  b. The Schulte Gmail Account-2 was created on or about April

subscri bed in the name "John Galt."




                                                                             Schulte of the te1ms of the
9
    On May 21, 2018, the Comt held a conference at which it remind ed
                                                                         nts covered  by the Protect ive
Protect ive Order, including that Schulte could not shai·e docume
                                                                                . Schulte acknow ledged
Order with third paities, like repmte rs, who ai·e not involve d in his defense
that he underst ood the terms of the Protective Order.
                                                                           inform ation for the Schulte
10
   Grand jury subpoe nas that call for produc tion of the subscri ber
Gmail Account-3 and the Schulte Outlook Account are pending.

                                                  32
    2018-10-24




                                                                                             JAS_021376
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 34 of 46




                                                                                 2018, and is
                 c. The Schulte Facebo ok Page was created on or about April 17,

register ed to Schulte Gmail Account-2.
                                                                                   14, 2018.
                 d. The Schulte WordPress Accounts were created on or about August

                                                                         is "Joshu a Schulte "; and the
The "userna me" of the accoun t is "joshsc hultel" ; the "displa y name"

email associa ted with the accoun t is Encryp ted Account-3.
                                                                               ber        1, 2018, and
                 e. The Schulte Twitter Account was created on or about Sept~m

                                                                    last recorde d activity in the
the email associated with the accoun t is Encryp ted Account-2. The

Schulte Twitter Account occurre d on or about October 2, 2018. ·
                                                                                       2018, and
                 f.   The Schulte Buffer Account was created on or about Septem ber 3,

                                                                    Accoun t is also linked to the
was created by the user of Encryp ted Account-2. The Schulte Buffer
                                                                    Buffer Accou nt occmrn d on
Schulte Twitter Account. The last recorde d aptivity on the Schulte

or about Septem ber 7, 2018.
                                                                                    gation and others,
         19. Based on my training and experience, my particip ation in this investi
                                                                     my review of; among other
my convers ations with other law enforce ment agents and others, and

things, the Schulte Cell Docum ents, I have learned the following:
                                                                                        August 21,
                 a. The Schulte Cell Docum ents include a page that appears to be dated

                                                                       includes the followi ng items:
2018, and which seems to reflect a "to do" list for Schulte. That list
                                                                                              next
                         i.   "Delete all Google Docs fromjo hnsmit h." There is a checkm ark

to this entry.
                                                                                                 this
                        ii.   "Delete all emails from johnsm ith." There is a check:mark next to

entry.
                                                                                             this
                       iii.   "Delete suspici ous emails from my gmail." The numbe r next to

                                                                      four sub-ite ms:
entry is circled, and is followed by what appears to be the following



                                                   33




                                                                                             JAS_021377
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 35 of 46




                                1. "New logins from phones[;]"

                                2. "Paypal[;]"

                                3. "WordPress[;]" and

                                4. "PW changes[.]"
                                                                                    ."            This
                     1v.     "Creat e new protonmail: presmnedguilty@protonmail.com

entry has a checkmark next to it.
                                                                                             to this
                      v.     "Migra te wordpress to protonmail." There is no checkm ark next

entry.
                                                                              among other things,
                 b. The following page contains what appears to be a list of,

                                                             tions together with passwords for
several email, social media, and encrypted messaging applica

those accounts, including:

                       i.    Two of the three Encrypted Accounts;

                      ii.    The Schulte Twitter Account;

                     iii.    The Schulte Gmail Account-2;

                      iv.    The Schulte Gmail Account-3; and

                      v.     The Schulte Outlook Account.
                                                                              of, among other
                 c. Based on my examination of these two pages, and my review

                                                             Encrypted Accounts, I believe that
things, the Schulte Cell DocU1Tients and the contents of the
                                                                   ing incriminating evidence in
Schulte was planni ng how to evade detection, including by destroy
                                                                  ) and by transferring his work to
accounts he used (e.g., "Delet e suspicious emails from my gmail"
                                                                 mail"). Furthermore, I believe
a more secure, encrypted platfor m ("Migrate wardre ss to proton
                                                                   ed in further detail below, Schulte
that-g iven the location of the page and the fact that, as describ

has used these accounts to transfer protec ted information, see
                                                                  infra ,i,i 21-23 -the list of accounts



                                                   34
    2018-10-24




                                                                                             JAS_021378
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 36 of 46




                                                                    which he potenti ally planne d
and passwo rds on the following page includes the accoun ts through
                                                                          ed information.
to dissem inate his writings, including classified and otherw ise protect
                                                                     this investigation, my
        20. Based on my training and experience, my participation in

                                                                  my review of, among other
convers ations with other law enforce ment agents and others, and
                                                                   ted Accoun ts, I have learned
things, the Schulte Cell Docum ents and the contents of the Encryp
                                                                      to corrobo rate that Schulte
that emails in Encryp ted Accoun t-2 and Encryp ted Accoun t-3 appear
                                                                  ed and sensitiv e information,
was plannin g to use the Target Accounts to dissem inate classifi

including:

                 a. Encryp ted Accoun t-2 contained the following emails, among others:
                                                                                           ted
                      1.    On or about September I, 2018, Twitter sent an email to Encryp

                                                                       t to comple te your Twitter
Accoun t-2 stating that the user needed to "confir m your email accoun
                                                                      d, automa tic email from
accoun t [the Schulte Twitter Account]." This appears to be a standar

Twitter as part of the process of creating a Twitter account.

                      11.   Later that day, an email accoun t associated with Twitter sent an email

to Encryp ted Accoun t-2 indicat ing that the Schulte Twitter Accoun
                                                                     t had been accessed from an

                                                                be an automatic email from
IP address associated with a server in Moldova. This appears to
                                                                   be trying to gain access to the
Twitter intende d to alert a user that an unautho rized user might
                                                                     Accoun t-2, sent an email back
nser's Twitter account. A few hours later, Schulte, using Encryp ted
                                                                      r Account.
to Twitter claiming that he was not able to access the Schulte Twitte

                            On that same day-a day after the Schulte Twitte r Account
                                                                                      had
                     iii.

                                                                   ted with Twitter sent two
purp01tedly been accessed from Moldo va--an email accoun t associa

emails to Encryp ted Accoun t-2 indicating that the Schulte Twitte
                                                                   r Account had been accesse d

                                                                  The pattern of logins from
from IP addresses associa ted with servers in France and Romania.



                                                  35
    2018-10-24




                                                                                            JAS_021379
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 37 of 46




                                                                                         graph 15(c)(ii)
different countries in a shmt time period described in this subparagraph and subpara
                                                                                        g the Internet. 11
is consistent with a user masking his or her true location and identity when accessin

                       iv.      Furthermore, on or about September 2, 2018, an email account

                                                                                   account to verify
associated with Buffer sent Encrypted Account-2 an email asking the user of the
                                                                                g that a Buffer
Encrypted Account-2. This was a standard, automatic email from Buffer indicatin
                                                                                  Records produced
account linked to Encrypted Account-2 was either created or accessed that day.
                                                                                           t was created
by Buffer in response to a grand jmy subpoena show that the Schulte Buffer Accoun

on or about September 3, 2018.

                  b.   Encrypted Account-3 contained the following emails, among others:

                             i. On or about August 22, 2018, an email account associated with

                                                                               associated with
Automattic sent an email to Encrypted Account-3 stating that the email account
                                                                        t-1 to Encrypted
the Schulte WordPress Site-1 had been changed from Schulte Gmail Accoun
                                                                        that he intended to
Account-3. As noted above, in the Schulte Cell Documents, Schulte wrote
                                                                           service provider
"migrate" one or more of the Schulte WordPress Accounts to ProtonMail, the

for the Encrypted Accounts. See supra 'i[ 14(b)(viii).

                             ii. On or about September 25, 2018, an email account associated with
                                                                                   ed Account-
Automattic sent an email to Encrypted Account-3 congratulating the user of Encrypt
                                                                            in the Schulte Cell
3 on his or her first post on the Schulte WordPress Site-1. As noted above,
                                                                                   " on September
Documents, Schulte wrote that he wished to begin publicly disclosing his "articles

25, 2018, which is his birthday. See supra'i[ 14(b)(iii).




                                                                                      Onion Router
11
  While Schulte was released on bail, he, or someone acting on his behalf; used The
                                                                                   the Government.
("TOR") to, according to Schulte's attorney, hide Schulte's Internet activity from

                                                   36
     2018-10-24




                                                                                                JAS_021380
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 38 of 46




                                                                   luform           ation
   E. Schulte Begins to Disclose and Arrange to Disclose Protected
                                                                                ation, as well as my
       21. Based on my training, experience, and participation in this investig
                                                                   September 2018, Encrypted
conversations with others, I know, among other things, in or about
                                                                      September 2018 between
Accoun t- I contained, among other things, communications in or about
                                                                     behalf -and Repolier-1. In
Schult e--who was pretending to be a third paity acting on Schulte's
                                                                 Rep01ter-l "information" on
those communications, Schulte told Repolier-1 that he would give
                                                                       me dictated by Schulte. For
several topics if Report er-I published stories pursuan t to a timefra

example, Schulte stated:
                                                                                       for   a limited
                 a. "If you can consent to an embargo on disclosnre of the information

                                                               g several topics." Repolier-1
time we would give you an exclusive to the infomiation spaimin

agreed to the embargo.
                                                                                    on how the
                 b. "We have decided to share With you an initial expose (depending

                                                                      Oligarchs business ties and
first one goes with you we will share up to 9 more) involving Russian
                                                                             l and the U.S. Officia l's
wire transfers involving hundreds of millions of dollai·s to [a U.S. Officia

associates]."
                                                                                      Affidavits and
                 c. As discuss ed above, Schulte also sent Reporter- I the Protect ed

at least one document containing classified information. See supra
                                                                   'If l 7(k).

                                                                           investigation, my
        22. Based on my training and experience, my paiticip ation in this
                                                                   review of the Schulte Cell
conversations with other law enforcement agents and others, and my
                                                                            ts, I have learned, among
Docum ents and information publicly available about the Target Accoun




                                                  37
    2018-10-24




                                                                                             JAS_021381
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 39 of 46




                                                                            Documents on some of
other things, that Schulte has posted versions of parts of the Schulte Cell
                                     12
the Target Accounts akeady, including :
                                                                                     Facebook
                  a. On or about September 18, 2018, Schulte posted a version of the
                                                                                          falsely
Posts, see supra    ,r   14(a)(v), on the Schulte Facebook Account. In this post, Schulte

claimed that the FBI had "burned" Schulte's writings.
                                                                                             Release
                  b. On or about September 25, 2018, Schulte posted a version of the Press
                                                                     other things, that the FBI
on the Schulte WordPress Site-1. In the post, Schulte claimed, among

is a terrorist organization, and declared his intention to run for Congress.
                                                                                    the Schulte
                  c. On or about September 25, 2018, Schulte posted another post on

Facebo ok Account. In this post, Schulte (pretending to be someon
                                                                 e .else) wrote, among other

things, that:

                           1.   It was Schulte's 30th birthday.

                          ii.   The pmported writers of the post had "issued a press release on his
                                                                               WordPress Site-1.
[Schulte's] behalf." The purported writers then included a link to the Schulte

                         iii.   "Josh is fmally able to speak out despite the government's attempt to

                                                                         s in blog format."
silence him. He is coordinating with friends who are posting his writing

                         iv.    "What' s next? Setup of Twitter and tweets via snailmail to Twitter."

                                                                    laughter.
This message was followed by an image of a cartoon face crying from
                                                                                           in the
                  d. On or about October 1, 2018, Schulte posted an "article" that appears
                                                                     the "article" is entitled
Schulte Cell Documents on the Schulte WordPress Site-1. On the site,

"Master of Whisperers," and in it, Schulte wrote, among other things:


                                                                           review by the CIA. It
12
  The posts described in this paragraph are undergoing a classification
                                                                          herein omit some of the
appears, however, that the versions of the posted documents described
                                                                          documents.
classified information that was contained in other versions of these same

                                                      38
     2018-10-24




                                                                                           JAS_021382
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 40 of 46




                       i.    "I now believe the government planted the CP after their search warrants

                                                                                   and decimate my
turned up empty- not only to save their jobs and investigation, but also to target
                                                                            and covert action."
reputation considering my involvement in significant information operations
                                                                        a purported FBI
As noted above, in the Fake FBI Document in the Schulte Cell Documents,
                                                                             's computer after
"whistleblower" claimed that the FBI had placed child pornography on Schulte

its initial searches of the device were unsuccessful in recovering evidence. See
                                                                                 supra~ 14(a)(iii).

                       ii.   "So who's responsible for Vault 7? The CIA's own version of the FBI's

                                                                    in the Schulte Cell
Peter Strzok and Lisa Page," As noted above, in the September Tweet
                                                                       fact simply Schulte
Documents, a purp01ted former CIA colleague of Schulte (but who was in
                                                                           described as the
himself) claimed that two other CIA former colleagues, one of whom Schulte
                                                                              aks' disclosure of
"Peter Strzok of the CIA," had conspired to blame Schulte for Vault 7, WikiLe

the CIA material. See supra~ 14(a)(iv).

                  e. On or about October 8, 2018, Schulte posted versions of nine of the Schulte
                                                                          13
                                                                             (the "October 8
Aiticles on the Schulte WordPress Site-2 and the Schulte WordPress Site-3
                                                                                 his statements were
WordPress Posts"), In one of the posted "articles," Schulte --while stating that

not intended as a "threat "-wrote

                    The United States government has a vital interest in safeguarding
                    national security and especially the names of those who nsk [sic] their
                    lives to spy on their own countries for the US. Does it seem like a good
                    idea, then, to directly compromise and jeopardize these people? I don't
                    think in the history of intelligence something so idiotic has even been
                    done, but leave it to the US to be the first to do it. Let's take our own
                    people worth billions of dollarn of intelligence and let's illegally throw
                    them in prison and start fucking with them until they are bankrupt and
                    completely compromised and vulnerable. The United States government
                    has done the job of a foreign adversary to exploit its own intelligence

                                                                               is redirected to
13
  As noted above, when a user accesses the Schulte WordPress Site-2, the user
                                                                            the sites may also
the Schulte WordPress Site-3. Thus it appears that content posted on one of
be posted on the other site. See supra ~ 3(c) n.1.

                                                   39
     2018-10-24




                                                                                            JAS_021383
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 41 of 46




                                                                                                ,
                     officers. Essentially, it's the same as taking a soldier in the military
                     handing him a rifle, and then begin beating him      senseless  to  test his
                     loyalty and see if you end up getting shot in the foot or not. It just isn't
                     smart.
                                                                                    ation    and others,
         23. Based on my training and experience, my participation in this investig
                                                                   my review of, among other
my conversations with other law enforcement agents and others, and
                                                                      about the Provide        rs and the
things, the Schulte Cell Documents and publicly available information
                                                                      appears to be scheduling the
Target Accounts, I believe that the foregoing facts show that Schulte
                                                                     Articles on the Target
posting of excerpts of the Schulte Cell Documents and/or the Schulte
                                                                including:
Accounts, such as the Fake FBI Document and the Fake CIA Tweet,
                                                                                     a secure
                   a. On or about October 2, 2018, MCC officials placed Schulte into
                                                                    ed his access to the
housing unit (the "SHU") within the MCC, which should have restrict

Contraband Cellphones.
                                                                                         WordPress
                   b. Nevertheless, the October 8 Postings still appeared on the Schulte
                                                                      Schulte arranged for the
Site-2 and the Schulte WordPress Site-3. As a result, it appears that
                                                                      or by using the WordPress
October 8 Postings either by asking another person to post them after
                                                                              f to have the Octa ber 8
feature that allows a user to schedule content to post at a later date himsel
                                                                  s suggests that Schulte is
Postings posted. Either way, the timing of the Octa ber 8 Posting
                                                                                  ts.
scheduling the public disclosure of his writings through the Target Accoun
                                                                                  before the
                   c. The Fake CIA Tweet was drafted around August 30, 2018, days
                                                                    .
Schulte Twitter Account and the Schulte Buffer Account were created
                                                                                        to "schedu     le
                   d. As described above, the Schulte Cell Documents contain a notation
                                                                September 20. See supra
Tweets" at a later date apparently on or about September 18 and

,r   14(b)(vi).




                                                     40
      2018-10-24




                                                                                               JAS_021384
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 42 of 46




                                                                                   information
                 e. To date, Schulte does not appear to have publicly released any
                                                                      Schulte Buffer Account
through the Schulte Twitter Account. However, as discussed above, the

allows Schulte to schedule the Schulte Twitter Account's future tweets.
                                                                                        to have
                 f.   Despite the fact that the Schulte Twitter Account does not appear
                                                                          r 2, 2018, the account
publicly tweeted any messages between the date of its creation and Octobe
                                                                      about October 2.
was accessed more than 20 times, with the final login occurring on or
                                                                                 scheduled
                 g. I believe that the foregoing indicates that Schulte may have
                                                                       the Schulte Twitter
additional posts for public disclosure on the Schulte WordPress Sites,

Account, and the Schulte Facebook Page.

III. Evidence, Fruits and Instrumentalities in Target Accounts
                                                                               le cause to believe·
        24. Based on the foregoing, I respectfully submit that there is probab
                                                                      prison contraband, has
that Schulte, through the. use of the Contraband Cellphones and other
                                                                      (such as the Protected
publicly disclosed material protected by the Schulte Protective Order
                                                                        more such material. I also
Affidavits) and classified information, and that he intends to disclose
                                                                             prison contraband to help
submit that there is probable cause to believe that Schulte was using this
                                                                          ing. Furthermore, I
Amanat submit a fraudulent "rep01t" in Amanat' s pending criminal proceed
                                                                        appear to be at least some
submit that there is probable cause to believe that the Target Accounts
                                                                    disclosures of protected
of the facilities through which Schulte has and intends to make his
                                                                        that the Target Accounts
information. Moreover, I submit that there is probable cause to believe
                                                                       obstruction of justice. In
will also contain evidence of potential child pornography offenses and
                                                                           ents and on some of the
patticular, Schulte has made certain allegations in the Schulte Cell Docum

Target Accounts with respect to the child pornography crimes with
                                                                  which he is charged, which

constitute evidence of the charged offenses.



                                                 41
    2018-10-24




                                                                                            JAS_021385
      Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 43 of 46




                                                                                   to contain, among
              25. Based on the foregoing, I believe the Target Accounts are likely

      other things, the following information:
                                                                                            ts, the
                       a. Evidence of the identity(ies) of the user(s) of the Target Accoun
                                                                          coconspirators in contact
      Contraband Cellphones, and the Encrypted Accounts, as well as other
                                                                          ted Accounts;
      with the Target Accounts, the Contraband Cellphones, and the Encryp
                                                                                                 ts, the
                       b. Evidence relating to the geolocation of the users of the Target Accoun
                                                                          t to the Subject Offenses;
      Contraband Cellphones, and the Encrypted Accounts, at times relevan
                                                                                         by the CS,
                       c. Evidence relating to the participation in the Subject Offenses
                                                                            Accoun     ts, the Contraband
      Schulte, Amanat, and others using or in commnnication with the Target

      Cellphones, and the Encrypted Accounts;
                                                                                              the   users of
                       d. Evidence concerning financial institutions and transactions used by
                                                                        Accounts, in furtherance of
      the Target Accounts, the Contraband Cellphones, and the Encrypted

      the Subject Offenses;
                                                                                         s;
                       e. Communications evidencing crimes, including the Subject Offense
                                                                                               facilities
                       f.   Evidence of and relating to computers or other online accounts and
                                                                           user(s) of the Contraband
      (such as additional email addresses) controlled or maintained by the

      Cellphones, the Encrypted Accounts, or the Target Accounts; and
                                                                                              accounts,
                       g. Passwords or other information needed to access any such computers,

      or facilities.
                                                                                 ment officer is not
              26. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforce
                                                                          or for the collection or
      required for service of a search watTant issued under Section 2703,
                                                                            herein will be transmitted
      production of responsive records. Accordingly, the watTants requested
                                                                                responsive records   to law
      to the Providers, which will be directed to produce a digital copy of any



                                                        42
,,·       2018-10-24




                                                                                                JAS_021386
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 44 of 46




                                                                      enforcement personnel
enforcement personnel within three days from the date of service. Law
                                                                           ing on the nature of the
(including, in addition to law enforcement officers and agents, and depend
                                                                      and related proceedings,
electronically stored information and the status of the investigation
                                                                       assisting the government in
attorneys for the government, attorney suppo1t staff, agency personnel
                                                                           ) will retain the records
this investigation, and outside technical expe1ts under government control
                                                                           Offenses as specified in
and review them for evidence, fruits, and instrumentalities of the Subject
                                                                        shall not be transmitted
Section III of Attachments A-1 and A-2 to the requested warrants, which

to the Providers.
                                                                         various methods to
        27. In conducting this review, law enforcement personnel may use
                                                                        including but not limited to
locate evidence, fruits, and instrumentalities of the Subject Offenses,
                                                                             Accounts. This method
unde1taking a cursory inspection of all content associated with the Target
                                                                           office to determine which
is analogous to cursorily inspecting all the files in a file cabinet in an
                                                                       el may use other methods
paper evidence is subject to seizure. Although law enforcement personn
                                                                      that keyword searches and
as well, to the extent applicable, including keyword searches, I know
                                                                            to seizure. As a~ initial
siniilar methods are typically inadequate to detect all information subject
                                                                    files commonly associated
matte1~ keyword searches work only for text data, yet many types of
                                                                      s, and videos, do not store
with emails, including attachments such as scanned documents, picture
                                                                         s cannot be relied upon
data as searchable text. Moreover, even as to text data, keyword searche
                                                                           to know in advance all of
to capture all relevant communications in an account, as it is inipossible
                                                                    their communications, and
the unique words or phrases that investigative subjects will use in
                                                              t that are relevant to an
consequently there are often many communications in an accoun
                                                                           to search for.
investigation but that do not contain any keywords that an agent is likely




                                                 43
    2018-10-24




                                                                                            JAS_021387
Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 45 of 46




IV. Request for Non-Disclosure and Sealing Order

        28. The existence and scope of this ongoing criminal investigation are not pnblicly known.
                                                                                          alert
As a resnlt, prematnre pnblic disclosure of this Affidavit or the requested warrant could
                                                                                                flee
potential criminal targets that they are under investigation, causing them to destroy evidence,
                                                                                            that
from prosecution, or otherwise seriously jeopardize the investigation. In particular, given
                                                                                      in
targets of the investigation are known to use computers and electronic communications
                                                                                              such
furtherance of their activity, the targets could easily delete, encrypt, or otherwise conceal
                                                                                      tion.
digital evidence from law enforcement were they to learn of the Government's investiga
                                                                                               others ·
Accordingly, there is reason to believe that, were the Provider to notify the subscriber(s) or
                                                                                          ed.
of the existence of the requested warrant, the investigation would be seriously jeopardiz

Pursuant to 18 U.S.C. § 2705(b), I therefore respectfully request that the Court direct the Provider

not to notify any person of the existence of the warrant for a period of 30 days from issuance,

subject to extension upon application to the Comt, if necessary.




                                                 44
    2018-10-24




                                                                                            JAS_021388
 Case 1:17-cr-00548-PAC Document 98-11 Filed 06/18/19 Page 46 of 46




                                                                                           submitted
        29. For similar reasons, I respectfully request that this Affidavit and all papers
                                                                                the Government
 herewith be maintained under seal until the Comt orders otherwise, except that
                                                                                  and Affidavit as
 be permitted without fu1ther order of this Comt to provide copies of the warrant
                                                                                        and to disclose
 need be to personnel assisting it in the investigation and prosecution of this matter,
                                                                                ns in any
 those materials as necessary to comply with discove1y and disclosure obligatio

 prosecutions related to this matter.

                                                          ~=~L
                                                            Spe,fa,l Agent lefD.Donaldson
                                                            Federal Bureau oflnvestigation
                                  i) (; I/


 Sworn to befor,6 me this
1'(,0da y of0ctc;lb er·2018
                   ,I  I
             ', I
                  .   '')   ',.



        r1LtJ:~ -~~
 THE HONOlliW/t~  J?htA
                       : ....·   A, CR.~O~TT_Y_
 United States Disti'iat ;~1lq~1/, , ' ·
 Southern District of New Yorlc




                                                   45 ·
     2018-10-24




                                                                                             JAS_021389
